JUDGMENT

CARMAN, Judge:
The Court, on its own motion, having considered the age of the present litigation and that the parties first represented to it that they would file a stipulation a judgment for some or all of the entries involved in this litigation no later than May 24, 2006, which deadline was extended to August 30, 2006; the parties having been ordered to file such stipulation of judgment no later than October 30, 2006; the parties having not complied with this Court’s order; the last communication from the parties having been December 14, 2006; and the parties having given no indication to this Court that they intend to proceed with this case in the regular course; it is hereby
ORDERED that pursuant to USCIT Rule 41(b)(3) this case is dismissed, without prejudice; and it is further
ORDERED that Plaintiff may file a motion to reinstate this case no later than March 23, 2007.